DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     THEODORE OBERMEYER,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                    Nos. 4D22-487 and 4D22-503

                             [June 23, 2022]

   Consolidated appeals of order denying rule 3.850 motion from the
Circuit Court for the Fifteenth Judicial Circuit, Palm Beach County;
Caroline C. Shepherd, Judge; L.T. Case Nos. 502011CF008807CXXXMB
and 502012CF000364AXXXMB.

  Theodore Obermeyer, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.